Case 1:19-cv-18755-NLH-JS Document 10 Filed 06/23/20 Page 1 of 2 PageID: 128



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   WILLIAM JACKSON,                       1:19-cv-18755 (NLH) (JS)

                  Plaintiff,              MEMORANDUM OPINION & ORDER

         v.

   COUNTY OF CUMBERLAND, et al.,

                  Defendants.


APPEARANCES:

Randy P. Catalano, Esq.
401 Kings Highway South
Suite 4A
Cherry Hill, NJ 08034

     Attorneys for Plaintiff


Daniel Edward Rybeck, Esq.
Weir & Partners LLP
20 Brace Road
Suite 200
Cherry Hill, NJ 08034

     Attorneys for Defendants

HILLMAN, District Judge

     WHEREAS, Defendants filed a motion to dismiss Plaintiff’s

complaint on May 21, 2020, see ECF No. 6; and

     WHEREAS, on June 1, 2020, Plaintiff requested an extension

of 10 days and stating that “[i]n addition, pursuant to Standing

Order 2020-12 (covid 19), all filing deadlines are extended

until June 30, 2020,” see ECF No. 8; and
Case 1:19-cv-18755-NLH-JS Document 10 Filed 06/23/20 Page 2 of 2 PageID: 129



     WHEREAS, Chief Judge Freda Wolfson issued Standing Order

2020-12 on May 22, 2020, available at

https://www.njd.uscourts.gov/sites/njd/files/SO2012.pdf.            The

Order states in relevant part:       “[A]ll filing and discovery

deadlines in civil matters that fell between March 25, 2020 and

April 30, 2020 were extended by forty-five (45), and those that

fell between May 1, 2020 and May 31, 2020 were extended by

thirty (30) days . . . .      This Order affords no further

extensions of filing and discovery deadlines,” id. ¶ 6; and

     WHEREAS, the motion to dismiss does not qualify for the

automatic extension from previous Standing Orders because the

opposition was due June 1, 2020; and

     WHEREAS, in the interests of justice, the Court will set

the motion to dismiss for the July 6, 2020 motion day.

Plaintiff’s opposition is due June 22, 2020,

     THEREFORE, IT IS on this        4th      day of June, 2020

     ORDERED that the motion to dismiss, ECF No. 6, is adjourned

to the July 6, 2020 motion day; and it is further

     ORDERED that Plaintiff’s opposition is due June 22, 2020.


                                             s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                     2
